McFarland, J.,
delivered the opinion of the court.
This bill was filed to enjoin an action at law, claiming credits against the . debt sued on, and setting up equitable grounds of relief, and praying for an account to ascertain the rights of the parties. • The defendant made no exception to the jurisdiction, but answered to the merits, admitting some credits and denying other grounds of relief. An account was ordered, but, by consent, a statement made by "V. C. Allen was substituted, and it was agreéd that the •court should act upon this as upon the master’s report. - It showed a balance in- favor of the defendant. There was no exception filed to‘it. The Chancellor rendered a decree for the balance thus shown *388to be due the defendant. The complainant has appealed.
The complainant has not shown by proof any equities against the defendant’s claim, except the credits admitted in the defendant’s answer and shown in the statement of V. 0. Allen. But it is now argued, that, as no cross bill was filed, it was error to render a decree for the defendant for the balance due him he should have been remitted to his action at law. This position is not maintainable. The complainant haying prayed for an account, must abide the result of it. In such case no cross bill is necessary. The complainant has obtained the very relief, except that he did not obtain all the credits he claimed.
The decree will be affirmed, with costs.